Citation Nr: 1607512	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE


Entitlement to a rating higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from February 1978 to April 1978. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

A video hearing was held on August 26, 2015, before the undersigned. The record was held open for 30 days. The Veteran submitted additional documents on September 8, 2015. 
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The additional evidence submitted by the Veteran included a December 2013 audiological examination that was marked "not adequate for rating purposes" as well as recent progress notes from the Jesse Brown VA Medical Center. The Veteran also had previously submitted a private audiological examination from January 2010.

The Board notes that the Veteran had a VA ordered audiological examination in January 2012 for the purposes of assessing the Veteran's claims of increased hearing problems since 2009. However, the examiner was unable to get consistent findings to produce any examination results because the Veteran frequently fell asleep during the examination. The Veteran reported for another examination in January 2013. In this instance, the results were not considered valid for rating purposes because of inconsistent responses by the Veteran. 

The VA examination obtained in this case is inadequate. There are no discernable results to determine whether or not the Veteran's hearing loss has deteriorated since 2009. VA's duty to assist with respect to obtaining an adequate VA examination or opinion for the issues on appeal has not been met.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records for the Veteran for the period from December 2013 through the present and associate them with the claims file. 

2. Schedule the Veteran for a VA examination for bilateral hearing loss. The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's bilateral hearing loss. The examination report is to contain a notation that the examiner reviewed the claims file. The examination must include a puretone audiometry test and controlled speech discrimination test using the Maryland CNC word list. The examination should address any functional impairment resulting from hearing loss, and its effects on activities of daily living. 

3. Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if the additional comment has not been provided in full. 

4. Finally, readjudicate this claim in light of this and all other additional evidence. If the claim continues to be denied, send the Veteran and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






